Name: Commission Regulation (EEC) No 1254/86 of 29 April 1986 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 86 Official Journal of the European Communities No L 113/29 COMMISSION REGULATION (EEC) No 1254/86 of 29 April 1986 fixing the sluice-gate prices and levies for poultrymeat Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 750/8 1 (4) ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 177/86 (*), as amended by Regulation (EEC) No 631 /86 (*), last fixed for the period 1 February to 30 April 1986, they must be fixed anew for the period 1 May to 31 July 1986 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 November 1985 to 31 March 1986 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2177US, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2 . Provided that, in the case of products falling within heading No 02.03 and within subheading 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex shall be suspended . Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1986 ; ( ») OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 282, 1 . 11 . 1975, p. 84 . (4) OJ No L 80, 26 . 3 . 1981 , p . 1 . 0 OJ No L 22, 29 . 1 . 1986, p . 15. fa OJ No L 60 , 1 . 3 . 1986, p . 11 . Article 2 This Regulation shall enter into force on 1 May 1986 . No L 113/30 Official Journal of the European Communities 30 . 4. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1986. For the Commission Frans ANDRIESSEN Vice-President 30 . 4. 86 Official Journal of the European Communities No L 113/31 ANNEX to the Commission Regulation of 29 April 1986 fixing the sluice-gate prices and levies for ¢ poultrymeat CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I ECU/ 100 units ECU/ 100 units 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea-fowls : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese 82,59 16,55 II . Other 22,26 6,64 ECU/100 kg ECU/ 100 kg B. Other : I I. Fowls 75,03 24,72 II . Ducks 95,59 38,08 III . Geese 115,30 36,41 IV. Turkeys 102,40 28,39 V. Guinea-fowls 125,00 43,23 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea-fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn, without heads and feet, but with hearts, livers and gizzards, known as '70 % chickens' c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 94,27 107,19 116,79 31,06 35,32 38,49 II . Ducks : l a) Plucked, bled, not drawn or gutted, with heads and feet, known as '85 % ducks' b) Plucked and drawn, without heads and feet, with hearts, livers and gizzards, known as '70 % ducks' c) Plucked and drawn, without heads and feet, without hearts, livers and gizzards, known as '63 % ducks' 112,46 136,56 151,74 44,81 54,40 60,46 III . Geese : a) Plucked, bled, not drawn, with heads and feet, known as '82 % geese' b) Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese' 164,71 155,90 52,02 55,18 IV. Turkeys a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' b) Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards , known as '73 % turkeys' 146,29 160,31 40,56 44,44 li V. Guinea-fowls 178,57 61,75 No L 113/32 Official Journal of the European Communities 30 . 4. 86 CCT heading No Description Sluice-gate price Levy 1 2 3 4 ECU/ 100 kg ECU/100 kg 02.02 (cont'd) B. Poultry cuts (excluding offals) : I. Boned or boneless : a) Of geese 327,39 115,88 b) Of turkeys 307,21 85,18 c) Of other poultry 295,62 106,03 II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 128,47 42,34 2. Of ducks 166,91 66,51 3 . Of geese 171,49 60,70 4. Of turkeys 176,34 48,88 5 . Of guinea-fowls 196,43 67,93 b) Whole wings, with or without tips 94,19 32,14 c) Backs, necks, backs with necks attached, rumps and wing tips 65,21 22,25 d) Breasts and cuts of breasts : 1 . Of geese 233,85 82,77 2. Of turkeys 1 234,06 64,90 3 . Of other poultry 176,86 58,28 e) Legs and cuts of legs : 1 . Of geese 226,06 80,01 2. Of turkeys : aa) Drumsticks and cuts of drumsticks 109,72 30,42 bb) Other 197,49 54,76 3 . Of other poultry 166,14 54,75 f) Goose or duck paletots (') 204,72 76,71 g) Other 289,80 98,88 C. Offals 65,21 22,25 02.03 ' Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck 1 647,10 520,20 B. Other 166,64 56,86 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat 144,90 49,44 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat 173,88 59,33 30 . 4. 86 Official Journal of the European Communities No L 113/33 CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I ECU/ 100 kg ECU/ 100 kg 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (2) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkeymeat bb) Other 2. Other 292,58 289,12 318,78 81,12 103,32 108,77 b) Containing 25 % or more but less than 57 % by weight of poultry ­ meat (2) 173,88 59,33 c) Other 101,43 34,61 (') For the purposes of subheading 02.02 B II f), 'goose or duck paletots shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri . (2) For the purpose of determining the percentage of poultrymeat, weight of any bones shall be disregarded.